DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2 and 4-5 are allowable. The restriction requirement of group II, as set forth in the Office action mailed on 08/26/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II is withdrawn.  Claims 6-10, directed to a method are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: 

Allowable Subject Matter
Claims 1-2 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic capacitor comprising: a ceramic body including a dielectric layer, the ceramic body having first and second surfaces opposing each other, third and fourth surfaces connecting the first and second surfaces, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other; a plurality of first and second internal electrodes disposed inside the ceramic body, exposed to the first and second surfaces, and having ends exposed to the third or fourth surface; and a first side margin portion and a second side margin portion disposed on side portions of the plurality of first and second internal electrodes exposed to the first and second surfaces, respectively, wherein a ratio Db/Da is greater than 1.00 and less than or equal to 1.07, where 'Db' is a distance, in a stacking direction of the dielectric layer, between both end points of respective edge regions of the first side margin portion and the second side margin portion, and 'Da' is a distance in a central region of the ceramic body in the stacking direction, and wherein at least one of the first side margin portion or the second side margin portion includes at least a portion having a length in the stacking direction which decreases in a direction perpendicular to the stacking direction toward the central region.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein a ratio Db/Da is greater than 1.00 and less than or equal to 1.07” in combination with the other claim limitations. 

Regarding independent claim 6, the prior art fails to teach or suggest, alone or in combination:
A method of manufacturing a multilayer ceramic capacitor, comprising: preparing a first ceramic green sheet on which a plurality of first internal electrode patterns are formed at a predetermined interval and a second ceramic green sheet on which a plurality of second internal electrode patterns are formed at a predetermined interval; laminating the first ceramic green sheet and the second ceramic green sheet in such a manner that the plurality of first internal electrode patterns and the plurality of second internal electrode patterns intersect each other, to form a ceramic green sheet laminated body; cutting the ceramic green sheet laminated body to have side surfaces to which edges of the plurality of first internal electrode patterns and the plurality of second internal electrode patterns are exposed in a width direction; forming a first side margin portion and a second side margin portion on the side surfaces of the laminated body, respectively; and firing the cut laminated body to provide a ceramic body including a dielectric layer and first and second internal electrodes, wherein a ratio Db/Da is greater than 1.00 and less than or equal to 1.07, where 'Db' is a distance, in a stacking direction of the first and second ceramic green sheets, between both end points of respective edge regions of the first side margin portion and the second side margin portion, and 'Da' is a distance in a central region of the ceramic body in the stacking direction, and DB1/ 127388531.13Application No. 16/877,902 wherein at least one of the first side margin portion or the second side margin portion includes at least a portion having a length in the stacking direction which decreases in a direction perpendicular to the stacking direction toward the central region.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein a ratio Db/Da is greater than 1.00 and less than or equal to 1.07” in combination with the other claim limitations. 
Cited Prior Art
LEE et al (US 2015/0136462) teaches relevant art in Fig. 1-2B.
HAN et al (US 2014/0311789) teaches relevant art in Fig. 2-3.
Kato (US 2018/0166217) teaches relevant art in Fig. 4.
IMAI (US 2018/0374645) teaches relevant art in Fig. 3-4.
KAN (US 2017/0162330) teaches relevant art in Fig. 3.
AKIMOTO et al (JP 09260206 A) teaches relevant art in Fig. 1.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848